      Case 1:20-cv-00079-JRH-BKE Document 5 Filed 07/20/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


ANTONIO HESTER,

              Petitioner,

                                                          CV 120-079


SHERIFF RICHARD ROUNDTREE,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Petitioner's motion to proceed in forma pauperis,(doc. no. 2), and DISMISSES

this case filed pursuant to 28 U.S.C. § 2241 without prejudice.

       Further, a state prisoner seeking relief under § 2241 must obtain a certificate of

appealability ("COA") before appealing the denial of his application for a writ of habeas

corpus. See Sawver v. Holder. 326 F.3d 1363, 1364 n.3 (11th Cir. 2003)("[SJtate prisoners

proceeding under § 2241 must obtain a COA to appeal") This Court should grant a COA

only if the prisoner makes a "substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). For the reasons set forth in the Report and Recommendation, and in

consideration of the standards enunciated in Slack v. McDaniel 529 U.S. 473, 482-84
      Case 1:20-cv-00079-JRH-BKE Document 5 Filed 07/20/20 Page 2 of 2



(2000), Petitioner has failed to make the requisite showing. Accordingly, the Court DENIES

a COA in this case. Moreover, because there are no non-frivolous issues to raise on appeal,

an appeal would not be taken in good faith, and Petitioner is not entitled to appeal in forma

pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this                  of July, 2019, at Augusta, Georgia.




                                           UNITED STATES DISTRICT COURT
                                                        DISTRICT OF GEORGIA
